Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Continuity/Reexam Information for 16/939893 
    
        
            
                                
            
        
    

Parent Data16939893, filed 07/27/2020 is a continuation of 16426442, filed 05/30/2019 ,now U.S. Patent #10766920 16426442 is a continuation of 15285287, filed 10/04/2016 ,now U.S. Patent #10344048 and having 1 RCE-type filing therein15285287 is a continuation of 13364191, filed 02/01/2012 ,now U.S. Patent #9493503 and having 1 RCE-type filing therein13364191 Claims Priority from Provisional Application 61438945, filed 02/02/2011.










Allowable Subject Matter 



Status of the claims

Amendments in claims filed on 06/30.2022 were entered. 
Claims  4, 6, 10, 13-17, 21-37, 40 and 41 were canceled. 
Amendments filed on 06/30/2022 are entered. 
Claims 1-3, 5, 7-9. 11, 12, 18-20, 38, 42, 45 and 46 were pending after the amendments filed on 06/30/2022.
New claim 47 was added therefore 1-3, 5, 7-9. 11, 12, 18-20, 38, 42, 45, 46 and 47 are now pending and allowed. 





Response to Remarks

Applicants response filed on 06/30/2022 is acknowledged.  Amendments in claims 1, 20 and 46 were entered.   New claim 47 was added by Examiners amendments. Claims 1-3, 5, 8,9, 11, 12, 14, 17, 18, 20, 38, 42, 46 were pending. Claims 1-3, 5, 7-9. 11, 12, 18-20, 38, 42, 45, 46 and 47 are now pending and allowed.  Compound of claim 47 was elected species.
 (Please see interview summary attached with this office action for new claim 47.)

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew R. Waldeck, Ph.D.  on 07/22/2022. 
The application has been amended as follows: 

Claim 47 (New)
The compound of claim 1, wherein the compound of Formula Ib. is  38,58,8R,9S, 10R, 13R,14S, 17R)-5, 14-dihydroxy-1 0, 13-dimethyl-17-(2-oxo-2H-pyran-5-yl) hexadecahydro-1H-cyclopenta[a]phenanthren-3-yl 1,4-diazepane-1 -carboxylate, which has the following structure:

    PNG
    media_image1.png
    197
    268
    media_image1.png
    Greyscale

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 7-9. 11, 12, 18-20, 38, 42, 45, 46 and 47 are allowed. Prior art on record does not teach nor suggests Applicants claimed invention.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627